Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 1 of 25 Page ID
                                 #:10831




                   EXHIBIT N
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 2 of 25 Page ID
                                 #:10832
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 3 of 25 Page ID
                                 #:10833
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 4 of 25 Page ID
                                 #:10834
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 5 of 25 Page ID
                                 #:10835
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 6 of 25 Page ID
                                 #:10836
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 7 of 25 Page ID
                                 #:10837
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 8 of 25 Page ID
                                 #:10838
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 9 of 25 Page ID
                                 #:10839
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 10 of 25 Page ID
                                  #:10840
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 11 of 25 Page ID
                                  #:10841
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 12 of 25 Page ID
                                  #:10842
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 13 of 25 Page ID
                                  #:10843
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 14 of 25 Page ID
                                  #:10844
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 15 of 25 Page ID
                                  #:10845
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 16 of 25 Page ID
                                  #:10846
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 17 of 25 Page ID
                                  #:10847
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 18 of 25 Page ID
                                  #:10848
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 19 of 25 Page ID
                                  #:10849
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 20 of 25 Page ID
                                  #:10850
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 21 of 25 Page ID
                                  #:10851
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 22 of 25 Page ID
                                  #:10852
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 23 of 25 Page ID
                                  #:10853
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 24 of 25 Page ID
                                  #:10854
Case 2:15-cv-06633-CAS-SS Document 409-20 Filed 04/10/19 Page 25 of 25 Page ID
                                  #:10855
